El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del Tribunal.
El 3 de agosto de 1950 el Tesorero de Puerto Rico deter-minó una deficiencia de $3,789.27 en la contribución sobre ingresos del contribuyente Juan Dávila Díaz para el año con-tributivo 1942. El origen de dicha deficiencia fué el si-guiente: el contribuyente declaró en su planilla de ingresos para el año 1942 la suma de $4,734 por concepto de beneficios en la sociedad “Quintero y Dávila, Limitada”. El Tesorero rectificó dicha partida, aumentándola a $10,207.17. La dife-rencia entre esta suma y la declarada en la planilla represen-taba la participación del contribuyente en beneficios no distribuidos de “Quintero y Dávila, Limitada”, durante el indicado año.
Al determinar la deficiencia, el Tesorero consideró que de acuerdo con nuestra decisión en Tesorero v. Tribl. Contribuciones y Ballester, 69 D.P.R. 750 y 70 D.P.R. 386, el contri-buyente venía obligado a tributar sobre su participación en los beneficios no distribuidos de “Quintero y Dávila, Limi-tada”, a la cual consideró como una sociedad comprendida en la sec. 2(a) (3) de la Ley de Contribuciones sobre Ingresos *869de 1924, según quedó enmendada por la Ley núm. 31 de 12 de abril de 1941, que es la ley aplicable al caso.
No conforme el contribuyente, acudió al anterior Tribunal de Contribuciones en impugnación de dicha deficiencia con-tributiva, sosteniendo que “Quintero y Dávila, Limitada”, era, para el año contributivo 1942, y posteriormente — con-forme a los términos del contrato de su creación — una com-pañía limitada, comprendida en la sec. 2(a) (2) de la ley, debiendo ser considerada por disposición expresa del estatuto, a los fines contributivos, como una corporación; y que, en consecuencia, no venía obligado a incluir en su declaración individual de ingresos, bajo las disposiciones de las sees. 4(a) y 15 de dicha Ley, los beneficios no distribuidos por la misma en dicho año.
En su contestación a la querella, el Tesorero sostuvo —conforme a su determinación anterior — que “Quintero y Dávila, Limitada” era una sociedad, dentro del significado de dicho término bajo la referida Ley — see. 2 (a) (3)— y que, como tal, sus socios venían obligados al pago de la contribu-ción de ingresos sobre los beneficios no distribuidos de la misma. En su alegato en el tribunal a quo sostuvo que aun-que en su razón social usaba la palabra “limitada” dicha entidad era simplemente una sociedad en comandita, siendo nula una cláusula en el contrato de su creación que limitaba la responsabilidad de los socios a sus respectivas aportaciones al capital social.
El Tribunal de Contribuciones declaró con lugar la que-rella y a instancias del Tesorero expedimos el auto de certio-rari para revisar la sentencia dictada. La cuestión a ser resuelta en este recurso es exactamente la misma que motivó la controversia entre las partes en el tribunal a quo: si “Quin-tero y Dávila, Limitada”, constituye a los fines del estatuto contributivo, una sociedad o una corporación.
I
 Anotemos, en primer lugar, las disposiciones de ley pertinentes.
*870La sec. 2(a) (2) de la Ley de Contribuciones sobre Ingre-sos de 1924, según quedó enmendada por la Ley 31 de 12 de abril de 1941, en vigor desde el 1ro. de enero de 1940, dispone :
“(2) El término ‘corporación’ incluye las compañías limi-tadas, ‘joint stock companies’, sociedades anónimas, corporacio-nes privadas, compañías de seguros y cualesquiera otras asocia-ciones que derivan ingresos o beneficios tributables de acuerdo con esta Ley. Los términos ‘asociación’ y ‘corporación’ incluyen, además de otras entidades análogas, cualquiera organización creada con el propósito de llevar a cabo transacciones, o lograr determinados objetivos, las cuales, en forma similar a las corpo-raciones, pueden continuar existiendo a pesar de los cambios en sus miembros o en las personas que participan en ellas, y cuyos asuntos son dirigidos por un solo individuo, un comité, una junta o cualquier otra organización que actúe en una. capacidad repre-sentativa. Los términos ‘asociación’, y ‘corporación’ incluyen las asociaciones voluntarias, y los ‘Business Trusts’, los ‘Massachusetts Trusts’, y los ‘Common Law Trusts’.”
La sec. 2(a) (3) de dicha Ley, según quedó también en-mendada por la citada Ley 31, provee :
“(3) El término ‘sociedad’ incluirá las sociedades civiles, mercantiles, industriales, agrícolas, profesionales o de cualquiera otra índole, conste o no, su constitución en escritura pública o documento privado e incluirá, además, cuando dos o más per-sonas bajo un nombre común o no se dediquen a una empresa común (joint venture), con fines de lucro.”
Y la sec. 4(a), igualmente enmendada por la misma Ley 31, dispone: (1)
“El térmjno ‘dividendo’ cuando se usa en este título excepto cuando se usa en el párrafo 8 de la subdivisión (a) de la sección 32 y en el párrafo 3 de la subdivisión (a) de la sección 43, significará cualquier distribución hecha por una corporación a sus accionistas, bien sea en efectivo o en otra clase de propiedad, y procedente de sus beneficios o utilidades, acumulados después de febrero 28 de 1913 o de las ganancias, beneficios o utilidades *871obtenidas en el año contributivo, computadas a la terminación del año contributivo sin que se verifique reducción alguna en virtud de cualquier distribución hecha durante el año contribu-tivo, no importa cual fuese o haya sido el importe de beneficio, ganancias o utilidades al tiempo en que se haya hecho la distri-bución. Y el término ‘beneficio’ significará cualquier parti-cipación o derecho a participación en una sociedad, que en los ‘beneficios’ o utilidades de cualquier sociedad correspondiere a sus socios o partícipes en cada año contributivo”. (Bastardillas nuestras.)
Conviene apuntar ahora que la Ley de Contribuciones sobre Ingresos de 1924, con anterioridad al 1ro de enero de 1940 — fecha de efectividad de las enmiendas introducidas a las sees. 2 y 4 arriba transcritas por la citada Ley 31 — incluía en el término “corporación”, en su sec. 2(a) (2), las compa-ñías limitadas, “joint stock companies”, sociedades anónimas, corporaciones privadas y compañías de seguros, y no incluía las asociaciones, que estaban comprendidas, según la see. 2 (a) (3) de la ley — antes de la referida enmienda — en el tér-mino “sociedad”. La sec. 4(a), hasta el 31 de diciembre de 1939 en que fué enmendada por la Ley 31, no establecía diferencia entre los dividendos y utilidades de las corpora-ciones y los beneficios de las sociedades, en lo concerniente al momento en que debían tributar por ellos los accionistas y socios, respectivamente, en uno y otro caso. En ambos tribu-taban sólo después de distribuidos.(2) Sin embargo, desde el 1ro de enero de 1940, como resultado de los cambios hechos a la ley original por la Ley 31, Surgieron consecuencias con-tributivas distintas para las personas con derecho a disfrutar de los beneficios de una sociedad. Tesorero v. Tribl. Contribuciones y Ballester, 69 D.P.R. 750; 70 D.P.R. 386. (3) El tér-*872mino “beneficio” fué ampliado en la see. 4 (a) para significar, como hemos visto, “cualquier participación o derecho a par-ticipación en una sociedad, que en los ‘beneficios’ o utilidades de cualquier sociedad correspondiere a sus socios o partícipes en cada año contributivo.”
Es propio señalar el hecho de que mientras con esa en-mienda el legislador provocaba consecuencias contributivas distintas en cuanto a los beneficios no distribuidos de una sociedad, dejaba al mismo tiempo expresamente comprendidas en el término corporación a las compañías limitadas, entre otras, e incluía en él por primera vez asociaciones de toda índole, hasta entonces comprendidas en el término sociedad. Las enmiendas de la Ley núm. 31 no se aprobaron, pues, en un vacío. Las consecuencias contributivas surgidas para las personas con derecho a participar en los beneficios — sin dis-tribuir — de una sociedad no se intentaron para las que tu-vieran ese derecho en los beneficios y utilidades de las demás entidades y organizaciones señaladas expresamente en la sec. 2(a) (2) de la ley, o comprendidas en la acepción general de asociaciones, según esa misma sección.
h — 1 h-i
Veamos, en segundo lugar, la estructura y funcionamiento de “Quintero y Dávila, Limitada”, según el contrato social de su creación.
De la escritura núm. 33 otorgada el 16 de septiembre de 1937 ante el notario Gustavo Benitez Gautier, aparece que *873“Quintero y Dávila, Limitada” se constituyó originalmente, bajo tal razón social, por la escritura núm. 25 otorgada el 20 de mayo de 1929 ante el notario Salvador Suau, por un término de 9 años a vencer el 30 de junio de 1938, siendo sus miembros Concepción Díaz Vda. de Dávila, Juan Dávila Díaz y Arturo Quintero Menéndez. Habiendo fallecido este último, los miembros de su Sucesión, en unión a los anteriores miem-bros de “Quintero y Dávila, Limitada”, constituyeron — por la citada escritura de 16 de septiembre de 1937 — una nueva so-ciedad, como sucesor a de la anterior, bajo la misma razón social de “Quintero y Dávila, Limitada”, por un término de 8 años que comenzaría el 1ro de julio de 1938 y expiraría el 30 de junio de 1946. Su objeto fué el de dedicarse a explota-ciones agrícolas en general, pudiendo con tal fin arrendar, comprar y vender toda clase de bienes muebles e inmuebles, celebrar con respecto a ellos toda clase de contratos, contraer toda clase de obligaciones, reales o personales, y practicar todas aquellas operaciones lícitas conducentes al objeto de su creación.
Se dispuso que el capital social, de conformidad con el carácter de la sociedad, sería limitado, fijándose éste en la suma de $75,000, que habría de ser adoptado por cada uno de sus miembros en la proporción convenida; pudiendo au-mentarse dicho capital hasta la suma de $100,000, previo acuerdo de una mayoría adoptado en Junta General de Socios, hecho lo cual cada uno aportaría la parte que le correspon-diera en la misma proporción de su aportación original. Cada uno se obligó a depositar en efectivo, dentro de los 30 días siguientes al 1ro de julio de 1938, el 75% de la suma que le correspondía aportar al capital social; y el 25 % restante, o la parte que el propio Socio-Administrador determinara, a hacerla efectiva de tiempo en tiempo según lo necesitare la sociedad, a juicio de dicho Socio-Administrador.
La responsabilidad social quedó limitada “al montante del capital autorizado, y la de cada uno de los socios al montante *874de la suma que aporta, más lo que más tarde pueda aportar' y aporte según los términos de esta escritura.”
Se designaron dos socios gestores con derecho a usar la firma social, designándose a uno de ellos — el aquí interventor — como Administrador General, otorgándosele no sólo po-deres de administración, sí que también poderes plenos para comprar, vender y permutar bienes muebles e inmuebles, y para ejercitar, en general, todo acto de dominio en relación con los bienes, derechos y acciones de la sociedad, así como poderes de representación — como actor o demandado, o en cualquier otro concepto — en asuntos de toda índole en que-ésta tuviere interés directo o indirecto.
La Junta General de Socios sólo podía constituirse váli-damente cuando estuviere representado en ella por lo menos la mitad del capital social, debiendo tomarse los acuerdos por mayoría de votos, cada $1,000 representando un voto. El fallecimiento “de uno cualquiera de los asociados”, no daría lugar a la disolución de la sociedad, sino que ésta continuaría hasta expirar el término por el cual se constituyó, aun cuando se convino que la sucesión del fallecido tendría derecho a la participación proporcional que en los beneficios correspon-diera al capital de su causante, y que ésta, o su representante, podría tomar parte en las Juntas de Socios e intervenir en la administración social. Un socio podía ceder o vender, o en cualquier otra forma traspasar su capital o haber social a un extraño, sólo cuando no quisiera adquirirlo alguno de los demás.
Terminadas las operaciones de cada año se pasaría un balance general y de haber ganancias se separaría un 10% para reserva y el remanente se distribuiría en proporción a la suma aportada al capital social. De resultar alguna pér-dida, cada uno sería responsable en igual proporción. La liquidación de la sociedad quedó a cargo del Socio-Adminis-trador.
*875III
La contención principal del Tesorero es que nuestro Có-digo Civil y nuestro Código de Comercio no autorizan la constitución de una sociedad en que se limite la responsabi-lidad de todos los socios-de la misma; que cualquier cláusula en el contrato social a ese efecto es nula, y que, en consecuen-cia, no pudiendo organizarse válidamente en Puerto Rico una sociedad con tal limitación de responsabilidad, no puede con-siderarse a “Quintero y Dávila, Limitada” como una de las compañías limitadas que la see. 2 (a) (2) de la ley incluye en el término “corporación”.(4) Según el Tesorero, dicha see. 2(a) (2) se contrae a señalar entidades, creadas en Puerto Rico o en el extranjero, que obteniendo por sus operaciones ingresos sujetos a contribución de acuerdo con la ley, serán tributados en igual forma que las corporaciones, no autori-zando dicha sección la creación aquí de otras entidades jurí-dicas que no sean las comprendidas en las disposiciones del Código Civil o Código de Comercio. A su juicio — eliminadas de este último cuerpo legal las sociedades anónimas, según la Ley núm. 42 de 25 de abril de 1930 — la única compañía con responsabilidad limitada que puede organizarse en Puerto Rico es la sociedad en comandita en la forma y alcance que dicho Código preceptúa.
En su alegato ante nos, el Tesorero sostiene que según el contrato social de su creación, “Quintero y Dávila, Limitada”, no es una de las sociedades mercantiles (colectiva o en coman-dita) autorizadas por nuestro Código de Comercio; que por su objeto, la misma es una sociedad civil, y que siendo nula la cláusula limitando la responsabilidad de todos los socios —por no ser éste un atributo de dichas sociedades — tal cláu-sula no priva a dicha entidad de su condición de sociedad civil.
*876IV
No es función del derecho contributivo establecer las nor-mas legales determinantes de la existencia válida de las entidades que somete a tributación: ésa es función del derecho civil, mercantil o corporativo; pero el derecho contributivo sí reconoce, y clasifica conforme a sus propias normas — en la esfera práctica en que se desenvuelve — la existencia de esas entidades como criaturas contributivas.
Independientemente de los requisitos o limitaciones que el derecho civil o mercantil imponga para que de la asociación de dos o más personas surja la personalidad jurídica de una sociedad o compañía, el derecho contributivo — en su función de realidades — provee la solución necesaria, afrontando el problema con criterio objetivo: sea o no una entidad cuya existencia jurídica se ajuste a las formalidades del derecho civil o mercantil, el estatuto especial le asigna el descargue de su responsabilidad contributiva de conformidad con su propia clasificación. Es por eso que en el término sociedad la ley incluye todo tipo de sociedad, conste o no su constitución en escritura pública, y la llamada empresa común (joint venture) con fines de lucro; y que en el término corporación incluye, además de las corporaciones privadas propiamente dichas, otras entidades que específicamente nombra — entre éstas las compañías limitadas.

Y

Aunque no estamos aquí determinando la existencia legal —desde el punto de vista del derecho civil o mercantil — de una compañía limitada, examinemos, sin embargo, la conten-ción del Tesorero de que bajo el estado actual de un derecho de sociedad regido, como el nuestro, por un Código Civil y un Código de Comercio, no cabe admitir, a los fines siquiera del estatuto contributivo, la existencia' de una entidad local en que se limite la responsabilidad de todos sus socios.
En el derecho español, bajo un régimen de Código Civil y de Código de Comercio en su esencia igual al nuestro, se *877ha admitido, tanto en las sociedades civiles como en las mer-cantiles, la validez de la convención limitando la responsa-bilidad de todos los socios a solo la aportación social, pues mientras no haya exención total de responsabilidad, ello está permitido por el art. 1691 del Código Civil — 1582 del nues-tro— (5) con la salvedad de que para que surta efectos contra tercero dicha limitación, habrá de hacérsele conocer de modo bastante. 25 Scaevola, Código Civil, Vol. II, 144-145; 25 Scaevola, Código Civil, Primera Parte, 418; De Buen, So-ciedad, en 28 Enciclopedia Jurídica Española, 871.(6)
Se ha admitido igualmente en el derecho español, como una de las formas excepcionales no comprendidas en las tres autorizadas por el art. 122 de su Código de Comercio — art. 101 del nuestro que sólo incluye la regular colectiva y la co-manditaria — la existencia de Sociedades de Responsabilidad Limitada, en las cuales la característica esencial es la limita-ción de responsabilidad de todos sus socios a su aportación al capital social — que está dividido en participaciones y no *878en acciones — sin que afecte esa limitación el uso de sus nom-bres en la razón social. (7)

>

No podemos convenir con el Tesorero en que cuando la ley, en su sec. 2(a) (2), incluye en el concepto corporación las sociedades limitadas (limited partnerships), se está re firiendo a entidades que, organizadas de ese modo en su estado o país de origen, vienen a realizar negocios en Puerto Rico. Las sociedades limitadas (limited partnerships) del derecho americano, (8) participen o no de la misma estructura fundamental que las compañías en comandita reconocidas por nues-*879tro Código de Comercio, estarían incluidas, por disposición expresa del estatuto, en el término “corporación” de la see. 2(a) (2) de la ley, mientras que las organizadas en Puerto Rico estarían incluidas en el término “sociedad” de la see. 2 (a) (3). No se daría un trato igual, desde el punto de vista contributivo, a organizaciones o entidades de la misma natu-raleza, si se consideraran las formadas aquí como sociedades y las formadas de la misma manera, pero no bajo la ley local, como corporaciones.
VII
Al incluir las compañías limitadas en el término “corpo-ración”, nuestro derecho contributivo no hizo otra cosa que reconocer aquella convención que en el contrato social pudiera limitar la responsabilidad de todos los socios a sus respectivas aportaciones — lo cual no prohíbe el art. 1582 del Código Civil — sin que con ello le esté dando a tales entidades persona-lidad jurídica propia, pues una cosa es el reconocimiento de lo pactado y otra el atribuir a la sociedad frente a terceros, los caracteres propios de una persona jurídica.
VIII
En virtud de lo anterior, resolvemos que “Quintero y Dávila, Limitada”, era para el año contributivo aquí en litigio, conforme a su contrato social, una compañía limitada dentro del significado de la see. 2 (a) (2) de la Ley de Contribuciones sobre Ingresos y, en consecuencia, que estaba incluida, para fines contributivos, en la definición del término “corporación” de dicha ley, no viniendo obligado el contribuyente Juan Dá-vila Díaz a incluir en su planilla individual de ingresos, correspondiente a dicho período, los beneficios no distribuidos de dicha entidad en el referido año.

La sentencia será confirmada.

El Juez Asociado Sr. Sifre no intervino.

 Dicha sección fué de nuevo enmendada por la Ley 424 de 13 de mayo de 1951, en cuanto a la significación del término “beneficios” limitando' el mismo a “cualquier distribución hecha por una sociedad a sus socios y partícipes.” (Bastardillas nuestras.)


 El Reglamento de 17 de mayo de 1926 para la administración de la Ley de Contribuciones sobre Ingresos de 1924, contenía en su art. 90, una disposición al efecto de que “la participación a distribuir de las ganancias de un socio en una sociedad se considerará como recibido por él, aunque la misma no se haya distribuido.” Esta disposición reglamentaria, sin embargo, fué anulada por este Tribunal en Behn v. Domenech, Tesorero, 49 D.P.R. 808.


 Según puede apreciarse de la definición del término sociedad de la *872sec. 2(a) (3) — que no tiene igual acepción que el término partnership del derecho común — el estatuto contributivo usa dicho término en forma con-vencional al igual que en la sec. 2(a) (2) usa el término corporación en la misma forma. Conforme a la sec. 2(a) (3) hemos considerado, en algunos casos — bajo variadas situaciones de hechos — que una comunidad de bienes constituye una sociedad para fines contributivos, Tes. v. Tribl. Contribuciones y Comunidad Fajardo, 70 D.P.R. 99; Tes. v. Tribl. Contribuciones y Fraticelli, 70 D.P.R. 475 (sociedad y no comunidad antes del 1ro de enero de 1940, pero empresa común — joint venture — con posterioridad); Calaf v. Tribl. Contribuciones, 73 D.P.R. 812; y, en otros, que no la constituye, Puig v. Tribl. Contribuciones, 65 D.P.R. 734; Vías v. Tribl. Contribuciones, 67 D.P.R. 491.


 Las compañías limitadas continúan comprendidas en el término “cor-poración” bajo la sec. 411(a)(2) de la Ley de Contribuciones sobre In-gresos de 1954.


Artículo 1582 de nuestro Código Civil:
“Es nulo el pacto que excluye a uno o más socios de toda parte en las ganancias o en las pérdidas. Sólo el socio de industria puede ser eximido de toda responsabilidad en las pérdidas.”


 Citando de Ponsá y Gil, “Sociedades civiles, mercantiles, coopera-tivas y de seguros”, t. I (1911) pág. 147, Demófilo de Buen, en su colabo-ración de la Enciclopedia Jurídica Española, t. 28, pág. 871, expresa así igual criterio sobre la validez de la convención limitando la responsabilidad de todos los socios en una sociedad civil ordinaria: “Ponsá y Gil cree, como nosotros, que los asociados tienen libertad para limitar su responsabilidad por tenerla para toda clase de estipulaciones sobre pérdidas y ganancias, salvo la prohibición consignada en el art. 1691. Dicha limitación, para que surta efectos contra tercero, habrá de hacérsele conocer cuando con él se contrate; conocida la limitación por el acreedor — añade—no podrá perse-guir los bienes particulares del asociado, y siguiendo el principio general de no ser solidarias las obligaciones de los deudores, no podrá cargar sobre los otros socios la parte que en la deuda correspondiera al que limitadamente se obligó a formar parte de la sociedad.”
Gay de Montellá reconoce, bajo el mismo principio, que “aunque es de esencia en el contrato de sociedad la contribución en las pérdidas, esta par-ticipación puede ser' limitada por el' pacto, puesto que una limitación no representa nunca una liberación de responsabilidades.” 2 Gay de Montellá, Código de Comercio, 23.


Este tipo de sociedad se asimila al régimen de sociedades persona-listas — a distinción de las de capital — en las que se injerta el principio de limitación de responsabilidad de todos los socios. Sentencias del Tribunal Supremo de España de 17 de noviembre de 1928, 5 de julio de 1941 y 18 de febrero de 1948. Véase Juan Ríos Sarmiento, Compañía Mercantil, en 1 Diccionario de Derecho Privado, 1003 et seq.
Véase, además, en estudio comparado sobre el origen y desarrollo his-tórico de las Sociedades de Responsabilidad Limitada, 1 Garrigues, Tratado de Derecho Mercantil, 1139 et seq.; 3 Benito, Derecho Mercantil (1929), 349 et seq.; 2 Gay de Montellá, ob. cit. 87 et seq.; Wieland, “La Sociedad de Responsabilidad Limitada” en 19 Revista de Derecho Privado 241 et seq.; Pérez Serrano, “La Proyectada Reforma del Código de Comercio”, en 14 Revista de Derecho Privado, 3 et seq. y Nota del Profesor Ricardo Gullón en 25 Revista Jurídica de la Universidad de P. R. sobre el libro de Gay de Montellá “La Sociedad de Responsabilidad Limitada” (1954) bajo la nueva ley de 17 de julio de 1953, relativa a este tipo de sociedad.


 Aun cuando en el derecho norteamericano la compañía limitada (limited partnership) se identificó originalmente con la sociedad en coman-dita del Código de Comercio francés, pasando del territorio de Lousiana al Estado de Nueva York, y de éste a otros estados — véanse los comentarios de Felipe de Sola Cañizares “La ‘Partnership’ y la ‘Limited Partnership’ en Inglaterra y en los Estados Unidos”, en 3 Cuadernos de Derecho Anglo-americano, págs. 81, 92, y “Sociedades en el Derecho Angloamericano” en el núm. 4, ob. cit., págs. 51, 67, Gay de Montellá, ob. y t. cit., pág. 85 — siendo su característica principal, consecuente con su origen, el de la responsabi-lidad de algunos, pero no de todos, los socios (como ocurre con la Ley Uniforme de Compañías Limitadas, 8 U.L.A., Limited Partnership) en los estados de Pennsylvania, Michigan, Ohio, Virginia y Nueva Jersey, se autorizó la creación de compañías con limitación de responsabilidad de todos los socios. Eder, Limited Liability Firms Abroad, 13 U. of Pitts. L. Rev. 193, 212-213; Warren, Corporate Advantages without Incorporation, 302 et seq., 511 et seq.